DETAILED ACTION
The Amendment filed on October 21st, 2021 has been entered and made of record.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Matthew J. Mattson on November 03rd, 2021. During the telephone conference, Mr. Mattson has agreed and authorized the Examiner to amend claims 1, 9, 13 & 20.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 01/18/2022, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims
Replacing claims 1, 9, 13 & 20 as following:
Claim 1: (Currently Amended) A computer-implemented method for blockchain-based data storage performed by a blockchain node, the method comprising:
receiving data for storage from a service platform, wherein the data includes mutable data, immutable data, and index data identified by the service platform;
encrypting, using a symmetric key, the immutable data;
encrypting, using a public key, the symmetric key;
storing the mutable data and the encrypted symmetric key in a cache storage, wherein the mutable data is to be executed by a smart contract;
initiating a consensus algorithm to record the encrypted immutable data on a blockchain;
in response to successfully performing the consensus algorithm, recording, based on invoking the smart contract, the encrypted immutable data on the blockchain, wherein the blockchain is stored in a database that has lower storage cost than the cache storage;
linking, based on invoking the smart contract, the mutable data and the encrypted immutable data based on the index data, the linking comprising storing the index data and the mutable data under a first data structure in the cache storage and recording the index data and the immutable data under a second data structure on the blockchain;
in response to receiving a query of the cache storage; and
, in response to receiving a query of the second data structure on the blockchain, the query comprising the index data, thereby allowing access to the data for storage on the blockchain.

Claim 9: (Currently Amended) The computer-implemented method of claim 1, wherein linking the mutable data and the immutable data based on the index data comprises enabling a user to obtain the mutable data and the immutable data by searching for the index data in [[a]] the first data structure and [[a]] the second data structure.

Claim 13: (Currently Amended) A system for custom clearance data storage, comprising:
one or more processors; and
one or more computer-readable memories coupled to the one or more processors and having instructions stored thereon that are executable by the one or more processors to perform  operations comprising:
receiving data for storage from a service platform, wherein the data includes mutable data, immutable data, and index data identified by the service platform;
encrypting, using a symmetric key, the immutable data;
encrypting, using a public key, the symmetric key;
storing the mutable data and the encrypted symmetric key in a cache storage, wherein the mutable data is to be executed by a smart contract;

in response to successfully performing the consensus algorithm, recording, based on invoking the smart contract, the encrypted immutable data on the blockchain, wherein the blockchain is stored in a database that has lower storage cost than the cache storage;
linking, based on invoking the smart contract, the mutable data and the encrypted immutable data based on the index data, the linking comprising storing the index data and the mutable data under a first data structure in the cache storage and recording the index data and the immutable data under a second data structure on the blockchain;
in response to receiving a query of the cache storage; and
, in response to receiving a query of the second data structure on the blockchain, the query comprising the index data, thereby allowing access to the data for storage on the blockchain.

Claim 20: (Currently Amended) A non-transitory computer readable storage medium storing instructions executable by one or more computers and that upon such execution cause the one or more computers to perform operations comprising:
receiving data for storage from a service platform, wherein the data includes mutable data, immutable data, and index data identified by the service platform;

encrypting, using a public key, the symmetric key;
storing the mutable data and the encrypted symmetric key in a cache storage, wherein the mutable data is to be executed by a smart contract;
initiating a consensus algorithm to record the encrypted immutable data on a blockchain;
in response to successfully performing the consensus algorithm, recording, based on invoking the smart contract, the encrypted immutable data on the blockchain, wherein the blockchain is stored in a database that has lower storage cost than the cache storage;
linking, based on invoking the smart contract, the mutable data and the encrypted immutable data based on the index data, the linking comprising storing the index data and the mutable data under a first data structure in the cache storage and recording the index data and the immutable data under a second data structure on the blockchain;
in response to receiving a query of the cache storage; and
, in response to receiving a query of the second data structure on the blockchain, the query comprising the index data, thereby allowing access to the data for storage on the blockchain.


Examiner’s Statement of reason for Allowance
Claims 8 and 19 were canceled. Claims 1-7, 9-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed a method, a system, and a non-transitory computer readable storage medium for distributed storage of custom clearance data. The closest prior arts, as previously recited, Struttmann (U.S. Pub. Number 2017/0364450) and Beecham (U.S. Pub. Number 2019/0288850) are also generally direct to various aspects for immutable datastore for low-latency reading and writing of large data sets and decentralized database optimizations. However, none of Struttmann and Beecham teaches or suggests, alone or in combination, the particular combinations of steps or elements as recited in the independent claims 1, 13 and 20. For example, none of the cited prior arts teaches or suggests the elements of “receiving data for storage from a service platform, wherein the data includes mutable data, immutable data, and index data identified by the service platform; encrypting, using a symmetric key, the immutable data; encrypting, using a public key, the symmetric key; storing the mutable data and the encrypted symmetric key in a cache storage, wherein the mutable data is to be executed by a smart contract; initiating a consensus algorithm to record the encrypted immutable data on a blockchain; in response to successfully performing the consensus algorithm, recording, based on invoking the smart contract, the encrypted immutable data on the blockchain, wherein the blockchain is stored in a database that has lower storage cost than the cache storage; linking, based on invoking the smart contract, the mutable data and the encrypted immutable data based on the index data, the linking comprising storing the index data and the mutable data under a first data structure in the cache storage and recording the index data and the immutable data under a second data structure on the blockchain; providing the index data and the encrypted symmetric key in response to receiving a query of the cache storage; and providing the encrypted immutable data, in response to receiving a query of the second data structure on the blockchain, the query comprising the index data, thereby allowing access to the data for storage on the blockchain.” Therefore, the claims are allowable over the cited prior arts.
Claims 2-7, 9-12 & 14-18 are allowed because of their dependence from independent claims 1 & 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
           
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KHOI V LE/
Primary Examiner, Art Unit 2436